J-A04030-20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

 K.H.,                                   : IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                    Appellant            :
                                         :
              v.                         :
                                         :
 E.H.,                                   :
                                         :
                    Appellee             :   No. 1998 EDA 2019

               Appeal from the Order Entered June 12, 2019
           in the Court of Common Pleas of Montgomery County
                    Civil Division at No(s): 2013-15447
                                             2016-DR-01277
                                             Pacses No. 748111495

BEFORE:    PANELLA, P.J., STRASSBURGER, J.* and COLINS, J.*

MEMORANDUM BY STRASSBURGER, J.:                         FILED MAY 18, 2020

     K.H. (Mother) appeals from the June 12, 2019 order, which denied

Mother’s exceptions, preliminary objections, and motion for judgment on the

pleadings, and affirmed the Master’s order awarding E.H. (Father) credit for

overpayment of child support. Upon review, we affirm.

     The trial court provided the following extensive background.    Mother

and Father are the parents of A.H., born in 2009.

     In 2010, a divorce decree was issued in Delaware County,
     P[ennsylvania], incorporating a Marriage Settlement Agreement
     between the parties dated August 28, 2010. Pursuant to the
     Agreement and Order, Father was obligated to pay child support
     to Mother in the amount of $460 per month commencing as of
     May 1, 2010.

           On August 4, 2012, Mother filed a petition in Delaware
     County to increase Father’s child support obligation; however,
     the petition was denied.


*Retired Senior Judge assigned to the Superior Court.
J-A04030-20



             In January 2014, Mother filed a second petition in
       Delaware County to increase Father’s child support obligation.
       While this petition was pending, the parties entered into an
       agreement dated September 14, 2015, incorporated into an
       order dated September 15, 2015,2 issued in Montgomery
       County, wherein the parties agreed to the settlement of the
       pending support action brought by Mother. They agreed that
       Father’s child support obligation would be waived and any
       arrearages marked as “zero” upon Father complying with the
       execution of all documents required by the agreement. (Note:
       In an order dated August 30, 2017,[1] th[e trial] court found that
       the agreement was enforceable and binding and that Father had
       complied with the execution of all required documents.)

              ______
              2 The   agreement dated September 14, 2015 is a
              comprehensive document containing 96 paragraphs. The
              intent of the parties was to memorialize their global
              agreements, and more specifically, in relation to Mother’s
              support exceptions, Mother’s agreement to terminate the
              support order. See paragraphs 47 through 52. The
              document was prepared by Mother’s attorney and she
              acknowledged that she understood the provisions of the
              agreement and acknowledged that it was fair and
              equitable. See paragraph 96.

             Notwithstanding     the    parties’     September      2015
       agreement/order waiving child support and arrearages, Mother’s
       January 2014 petition for modification of child support was heard
       by a Delaware County Support Master in January 2016, who
       issued a recommendation and interim order dated January 16,
       2016, finding that Father should pay $2,000 per month in child
       support.5 On January 27, 2016, Father filed support exceptions
       and a de novo appeal from this interim order.


____________________________________________


1 This order was dated August 30, 2017, and filed August 31, 2017. The trial
court and a prior panel of this Court referred to this order by its written date,
as opposed to its filing date. For consistency, this Court will also refer to
this order by its written date of August 30, 2017, within this memorandum.



                                           -2-
J-A04030-20


          _____
          5 It appears that the Master issued this interim order based

          upon his interpretation of the parties’ September 2015
          agreement. Pursuant to his interpretation, Father was
          obligated to pay $2,000 per month in child support as a
          “penalty” under the agreement and not based upon the
          parties’ actual income. Interpretation of the terms of an
          agreement is beyond a Master’s legal authority. In th[e
          trial] court’s order dated August 30, 2017, it was held that
          Father is not subject to any “penalty” under the terms of
          the parties’ agreement and did not owe child support in the
          amount of $2,000 per month. Mother’s appeal of this
          order was quashed by the Pennsylvania Superior Court []
          on February 7, 2018 (No. 3941 EDA 2017). Therefore, the
          order dated August 30, 2017 is final and binding.

            The matter was assigned before The Honorable William
     Mackrides. On May 16, 2016, Judge Mackrides took the case
     under advisement and stayed enforcement of any support
     orders[,] placing the matter in non-financial obligation status
     until the issuance of a decision.

           On June 14, 2016, Judge Mackrides transferred jurisdiction
     and venue of the support matter to Montgomery County[]. A
     transfer order was also issued in Delaware County on the same
     date signed by the motion judge, The Honorable Margaret J.
     Amoroso. The transfer order referenced the Delaware County
     support order dated April 16, 2010 and directed that Father pay
     $460 per month in child support and arrearages of $3,353.88 as
     of June 14, 2016.7

          ______
          7 The transfer order conflicts with Judge Mackrides’ order
          dated May 16, 2016 and does not supersede his stay and
          placement of this case in non-financial obligation status.

           On June 24, 2016, an acceptance of transfer order was
     issued by The Honorable Rhonda Lee Daniele transferring the
     matter to Montgomery County. Pursuant to the terms of the
     acceptance of transfer order, the Delaware County order dated
     April 16, 2010, was accepted and Father’s child support
     obligation was determined to be $0 per month with no
     arrearages due.


                                  -3-
J-A04030-20


           On July 7, 2016, Mother filed a petition to modify the June
     24, 2016 Montgomery County order, but her petition was
     dismissed. Mother did not appeal this decision and the June 24,
     2016 [order] became final and binding.

           On August 31, 2016, Mother filed another petition to
     modify child support in Montgomery County. An order was
     issued in this proceeding on August 30, 2017, wherein th[e trial]
     court made the following findings, as are relevant herein:

       1) The parties’ agreement dated September 14, 2015 is
          a valid and binding contract.

       2) Father was not required to pay $2,000 per month in
          child support as a “penalty” under the terms of the
          agreement.

       3) Father and Mother agreed to the waiver of child
          support and the payment of any arrears by Father
          effective September 15, 2015, under the terms of
          the agreement/order.

       4) Notwithstanding the parties’ agreement to waive
          support, pursuant to the child support proceeding
          commenced by Mother, the facts supported an award
          of child support under the Commonwealth’s parens
          patriae responsibility to the minor child. Father was
          directed to pay child support in the amount of
          $739.03 per month retroactive to the date of
          Mother’s application for modification of child support
          on August 31, 2016.

       5) The Montgomery County order dated June 24, 2016,
          issued by Judge Daniel[]e is final and binding on this
          court and directs as of the date of the order, Father
          had no child support obligations and owed no
          arrears.    Th[e trial] court has no authority to
          overrule this final order.




                                   -4-
J-A04030-20


       Mother filed a motion for reconsideration and an appeal. Both
       were denied with the appeal having been quashed.[2]
       Accordingly, the order[s] dated June 24, 2016 [and August 30,
       2017 are] final and binding on the parties.

             A notice of proposed reduction was sent to the parties by
       Montgomery County Domestic Relations Office (“DRO”) on
       September 25, 2017, and a conference was subsequently held
       on November 30, 2017 before a Support Master. No agreement
       was reached and a support hearing was scheduled for January
       10, 2018, which was thereafter cancelled in accordance with the
       following DRO administrative actions:

          1) A letter dated January 23, 2018 was sent to both
             parties from Gary W. Kline, Director of Montgomery
             County DRO.        The letter indicated that after
             clarifying the matter with th[e trial] court, the
             effective date of Father’s child support obligation in
             the amount of $739.03 (pursuant to the August 30,
             2017 order indicated above) is August 31, 2016.
             Director Kline further stated that: “There is no
             support order from September 15, 2015 to August
             31, 2016. No adjustments will be made on this
             account until further order of the court or agreement
             of the parties.”

          2) A notice of proposed reduction of the charging order
             was issued on February 14, 2018, indicating that
             Father had overpaid child support in the amount of
             $11,320.40. Mother objected to the charging order
             and a hearing was held on June 5, 2018 before
             Master Mindy Harris, Esq. On June 13, 2018, Master
____________________________________________


2 Mother filed a notice of appeal on December 6, 2017, from the November
7, 2017 order denying her motion for reconsideration of the August 30, 2017
order. Because an appeal must be filed timely from the underlying order,
not an order disposing of a motion for reconsideration, this Court sua sponte
quashed Mother’s December 6, 2017 notice of appeal as untimely filed from
the August 30, 2017 order. In so doing, this Court noted that the lower
court failed to dispose of Mother’s motion for reconsideration in a timely
manner, and was therefore without jurisdiction to enter the November 7,
2017 order. Per Curiam Order, 2/7/2018, at 1-2 (unnumbered).



                                           -5-
J-A04030-20


              Harris issued a recommendation and order attaching
              an audit dated June 6, 2018, by Montgomery County
              DRO “reflecting an accurate history of the entire
              case.”    The audit showed an overpayment of
              $7,747.94.    To resolve the overpayment, Master
              Harris directed that Father pay 80% of his monthly
              child support obligations until the credit is
              exhausted. Mother filed exceptions that went before
              The Honorable Emanuel A. Bertin.

       In a memorandum and order issued by Judge Bertin dated
       October 10, 2018, both parties were granted leave to file a
       petition to set the arrearages or credits, with the matter to be
       heard before th[e trial] court. On October 30, 2018, Mother filed
       a petition to set arrearages. On February 21, 2019, she also
       filed a motion for judgment on the pleadings in accordance with
       Pa.R.C.P. 1034. Father filed an answer and new matter and
       counterclaim on February 27, 2019. Mother filed preliminary
       objections to the same on March 18, 2019.           Argument by
       counsel was heard in this matter on April 23, 2019.

Order, 6/12/2019, at 1-4 (unnecessary capitalization and some footnotes

omitted).

       By order of June 12, 2019, the trial court denied Mother’s exceptions,

preliminary objections, and motion for judgment on the pleadings, and

affirmed the Master’s June 13, 2018 order regarding Father’s receiving credit

for overpayment of child support. Id. at 8. Mother timely filed a motion for

reconsideration, which the trial court denied. This timely-filed appeal

followed.3

____________________________________________


3 Both Mother and the trial court have complied with the mandates of
Pa.R.A.P. 1925. We note that Father chose not to file a brief because he
was in agreement with the trial court’s order and opinion. Letter from
Father, 11/21/2019.



                                           -6-
J-A04030-20


     On appeal, Mother raises three questions for our consideration.

     [1] When child support is to be placed into non-financial support
     obligation status must all of the notice and hearing requirements
     of [Pa.R.C.P. 1910.19(f)] be complied with before a stay can
     issue[,] which terminated child support for almost one year?

     [2] Whether the trial court abused its discretion and committed
     errors by violating the coordinate jurisdiction rule when it
     determined that only some of the court orders issued in a
     coordinate and transferring jurisdiction needed to be followed
     and when the court misinterpreted another order by essentially
     reading into that order language not contained in the order[,
     t]he result of which was the improper termination of child
     support for almost one year[.]

     [3] Whether the trial court erred in interpreting the agreement
     among the parties in a manner, which was and continues to
     be[,] prejudicial to [M]other[.]

Mother’s Brief at 5 (trial court answers and unnecessary capitalization

omitted).

     We begin with our well-settled standard of review in child support

cases.

     Appellate review of support matters is governed by an abuse of
     discretion standard. When evaluating a support order, this Court
     may only reverse the trial court’s determination where the order
     cannot be sustained on any valid ground. An abuse of discretion
     is [n]ot merely an error of judgment, but if in reaching a
     conclusion the law is overridden or misapplied, or the judgment
     exercised is manifestly unreasonable, or the result of partiality,
     prejudice, bias or ill-will, as shown by the evidence of record.
     The principal goal in child support matters is to serve the best
     interests of the children through the provision of reasonable
     expenses.

J.P.D. v. W.E.D., 114 A.3d 887, 889 (Pa. Super. 2015) (citation omitted).




                                   -7-
J-A04030-20


      Initially, we observe that Mother’s claims do not challenge the

substance of the order appealed from, which dealt solely with awarding

credit to Father for overpayment of child support. Rather, it is evident that

this appeal is nothing more than Mother attempting to take another bite of

the apple, in that all of her claims challenge the August 30, 2017 order and

the trial court’s interpretation of the 2016 transfer orders therein.

      Specifically, in her first issue, Mother argues that the trial court

misinterpreted the May 2016 order as placing the matter in non-financial

obligation status because Judge Mackrides did not comply with the

requirements of Pa.R.C.P. 1910.19(f) prior to imposing the May 2016 order,

and therefore, Mother contends, Father should owe child support from

September 15, 2015, forward. Mother’s Brief at 14-21. In the August 30,

2017 order, the trial court determined that the May 2016 order placed the

matter in non-financial obligation status pursuant to Pa.R.C.P. 1910.19(f),

and concluded that Father owed child support from the time of Mother’s

August 31, 2016 petition to modify.            Order in Support Exceptions,

8/30/2017, at 2, 7; Order, 8/30/2017. Thus, Mother had the opportunity to

challenge the trial court’s interpretation of the May 2016 order, along with

the determined start date for support payments, in her motion for

reconsideration of the August 30, 2017 order.              In her motion for

reconsideration,   contrary   to   her   position   in   this   appeal,   Mother

acknowledged that the May 2016 order had placed the matter in a non-


                                      -8-
J-A04030-20


financial obligation status and requested that the award of child support be

retroactive to May 16, 2016, not the September 2015 date she uses now.

Mother’s Petition for Reconsideration, 10/2/2017, at ¶ 4.

     In her second claim on appeal, Mother argues that the trial court erred

in ignoring Judge Amoroso’s 2016 transfer order while upholding Judge

Daniele’s 2016 transfer order. Mother’s Brief at 22. Again, this relates back

to the trial court’s interpretation of the 2016 transfer orders in the August

30, 2017 order, which Mother already challenged in her motion for

reconsideration of the August 30, 2017 order.      See Mother’s Petition for

Reconsideration, 10/2/2017, at ¶ 8.

     In her third claim, Mother argues that the trial court erred in

interpreting the parties’ September 14, 2015 agreement in a manner

prejudicial to Mother. Mother’s Brief at 24. On appeal, Mother argues that

the trial court erred in characterizing the agreement as being written by

Mother’s counsel, and by finding that Mother had unclean hands. Id. at 24-

25. Again, this relates back to the trial court’s findings in the August 30,

2017 order, which Mother specifically challenged in the prior, quashed

appeal. Statement of Matters Complained of on Appeal, 12/6/2017, at ¶¶ 1,

6 (arguing that the trial court erred in determining agreement was drafted

by Mother’s counsel and that Mother had unclean hands).

     As detailed supra, Mother already attempted to appeal from the

August 30, 2017 order. This Court quashed that appeal as untimely filed.


                                      -9-
J-A04030-20


As such, this Court will not revisit those issues that were previously argued.

See Green v. Green, 783 A.2d 788, 794 n.3 (Pa. Super. 2001) (rejecting

appellant’s request to re-litigate an issue on appeal from a Montgomery

County court order when the same issue had been brought before the

Delaware County courts, denied, appealed to this Court, and quashed by this

Court as untimely filed). Moreover, Mother has forfeited her right to raise

any claims challenging the 2016 transfer orders or the August 30, 2017

order as the appeal period for challenging those orders has long since

passed.    See Pa.R.A.P. 903(a) (“[T]he notice of appeal ... shall be filed

within 30 days after the entry of the order from which the appeal is taken.”).

      Mother includes in her third claim an argument that the trial court

demonstrated prejudice towards Mother in its June 12, 2019 order by

mentioning its prior finding of Mother acting in bad faith and having unclean

hands.    Mother’s Brief at 24.   Contrary to Mother’s claim, when taken in

context, it is evident that the complained-of passage was an attempt to

forestall any potential claim of prejudice. While providing this Court with the

procedural history of the matter, the trial court noted that although it had

found Mother to have acted in bad faith and with unclean hands in the

August 30, 2017 order, “Mother’s prior conduct, however, has no relevance

to the issues of child support that are presently before [the trial court].”

Order, 6/12/2019, at 4-5.




                                    - 10 -
J-A04030-20


     Based on the foregoing, Mother has failed to convince us that the trial

court abused its discretion in entering the June 12, 2019 order. Accordingly,

we affirm.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/18/20




                                   - 11 -